Case: 1:19-cv-01610 Document #: 50-8 Filed: 04/18/19 Page 1 of 5 PageID #:256




                    Exhibit A
Case: 1:19-cv-01610 Document #: 50-8 Filed: 04/18/19 Page 2 of 5 PageID #:257




                                      www.susmangodfrey.com
        Suite 5100               Suite 3800               Suite 1400               32nd Floor
      1000 Louisiana         1201 Third Avenue          1900 Avenue of         1301 Avenue of the
      Houston, Texas         Seattle, Washington           the Stars                Americas
       77002-5096               98101-3000              Los Angeles, Ca        New York, New York
    (713) 651 - 9366         (206) 516 - 3880            90067-6029               10019-6023
                                                       (310) 789-3100           (212) 336-8330




                       THE SUSMAN GODFREY DIFFERENCE
For nearly forty years, Susman Godfrey has focused its nationally recognized practice on just one
thing: high-stakes commercial litigation. We are one of the nation's leading litigation boutique law
firms with offices in Houston, Seattle, Los Angeles and New York. We have a unique perspective,
the will to win, and an uncommon structure, which taken together provide the way to win.

A record of winning

One of Susman Godfrey's early cases, the Corrugated Container antitrust trial, led to one of the
highest antitrust jury verdicts ever obtained. Since that extraordinary start, the firm has remained
devoted to helping businesses and individuals achieve similarly extraordinary results. Recent
high-profile victories include:

       Secured a settlement valued at nearly $100 million while representing Flo & Eddie (the
        founding members of 70’s music group, The Turtles) along with a class of owners of pre-
        1972 sound recordings for copyright violations by music provider Sirius XM. Susman
        Godfrey attorneys on this matter were named "California Lawyer Attorneys of the Year"
        by The Daily Journal for their legal work on this case.

       Won a $43,214,515.83 federal court jury award favor of Apache Deepwater LLC and
        against W&T Offshore in an oil and gas related breach of contract case having to do with
        deepwater wells in the Gulf of Mexico. This verdict was named by The National Law
        Journal as one of “The Top 100 Verdicts of 2016.”

       Secured over half a billion dollars with several international automobile parts suppliers
        in the In Re Automotive Parts (Auto Parts) price-fixing class action. The multidistrict
        litigation, pending in the United States District Court for the Eastern District of Michigan,
        alleges long-running global collusion by auto parts companies to fix prices of automotive
        component parts.

       Secured in excess of $14 million in a precedent-setting victory for Humble Surgical
        Hospital against health insurer CIGNA, proving our clients allegations that that CIGNA
        violated the terms of its policies by denying coverage to patients who exercised their
        contractual right to choose Humble Surgical Hospital, an out-of-network provider, for
        care.

       Secured a $244 million settlement in a federal monopolization and antitrust class action
        against News Corporation (News Corp) on behalf of a certified class of more than 500
        consumer packaged goods companies. The media giant also agreed to change its
        business practices regarding in-store advertising.
Case: 1:19-cv-01610 Document #: 50-8 Filed: 04/18/19 Page 3 of 5 PageID #:258


       Representation of the plaintiffs in a number of successful private antitrust actions against
        Microsoft Corporation, including litigation or private negotiations on behalf of Gateway,
        Novell, Caldera, Be, Inc., Paltalk Holdings, and others.

       Representation of MicroUnity Systems in a variety of patent infringement litigation, which
        has led to confidential settlements with a variety of defendants, including Intel and Sony.

       Defeated claims for $550 million in damages brought by Alcoa against our client,
        Luminant and convinced the jury to award Luminant $10 million in counterclaim
        damages.

       Secured a $225 million jury award for Dillard’s, Inc. against I2 Technologies for fraud and
        breach of warranty.

These are only a few of our recent cases. Our practice area inserts provide a more complete
description of Susman Godfrey's successes in a number of areas of commercial litigation,
including intellectual property, antitrust, accounting malpractice, energy and natural resources,
securities litigation, and climate change litigation.

The will to win

At Susman Godfrey, we want to win because we are stand-up trial attorneys, not discovery
litigators. We approach each case as if it is headed for trial. Everything that we do is designed to
prepare our attorneys to persuade a jury. When you are represented by Susman Godfrey, the
opposing party will know that you are willing to take the case all the way to a verdict if necessary;
this fact alone can make a good settlement possible.

Susman Godfrey has a longstanding reputation as one of the premier firms of trial lawyers in the
United States. We are often brought in on the eve of trial to "rescue" troubled cases or to take the
reins when the case requires trial lawyers with a proven record of courtroom success.

We also want to win because we share the risk with our clients. We prefer to work on a
contingency-fee basis so that our time and efforts pay off only when we win. Our interests are
aligned with our clients-we want to achieve the best-possible outcome at the lowest possible cost.

Finally, we want to win because each of our attorneys shares a commitment to your success.
Each attorney at the firm — associate as well as partner — examines every proposed contingent
fee case and has an equal vote on whether or not to accept it. The resulting profit or loss affects
the compensation of every attorney at the firm. This model has been a tremendous success for
both our attorneys and our clients. In recent years, we have achieved the highest profit-per-
partner results in the nation. Our associates have enjoyed performance bonuses equal to their
annual salaries. When you win, our attorneys win.

Unique perspective

Susman Godfrey represents an equal number of plaintiffs and defendants. Ours is not a cookie-
cutter practice turning out the same case from the same side of the bar time after time. We thrive
on variety, flexibility, and creativity. Clients appreciate the insights that our broad experience
brings. "I think that's how they keep their tools sharp," says one.

Many companies who have had to defend cases brought by Susman Godfrey on behalf of
plaintiffs are so impressed with our work in the courtroom that they hire us themselves next time
around – companies like El Paso Corporation, Georgia-Pacific Corporation, Mead Paper, and
Nokia Corporation.
Case: 1:19-cv-01610 Document #: 50-8 Filed: 04/18/19 Page 4 of 5 PageID #:259


We know from experience what motivates both plaintiffs and defendants. This dual perspective
informs not just our trial tactics, but also our approach to settlement negotiations and mediation
presentations. We are successful in court because we understand our opponent's case as well as
our own.

An uncommon structure

At Susman Godfrey, our clients hire us to achieve the best possible result in the courtroom at the
least possible cost. Because we learned to run our practice on a contingency-fee model where
preparation of a case is at our expense, we have developed a very efficient approach to
commercial litigation. We proved that big cases do not require big hours. And, because we staff
and run all cases using the same model, clients who prefer to hire us by the hour also benefit
from our approach.

There is no costly pyramid structure at Susman Godfrey. As a business, we are lean, mean and
un-leveraged – with a two-to-one ratio between partners and associates. To counter the structural
bloat of our opponents, who often have three associates for each partner, we rely on creativity
and efficiency.

Susman Godfrey's experience has taught what is important at trial and what can be safely
ignored. We limit document discovery and depositions to the essential. For most depositions and
other case related events we send one attorney and one attorney alone to handle the matter.
After three decades of trials, we know what we need – and what is just a waste of time and
money.

Unparalleled talent

Susman Godfrey prides itself on a talent pool as deep as any firm in the country. Clerking for a
judge in the federal court system is considered to be the best training for a young trial attorney,
and 91% of our lawyers served in these highly sought-after clerkships after law school. Seven of
our attorneys have clerked at the highest level – for Justices of the United States Supreme Court.

Our associates are not document-churning drones. Each associate at Susman Godfrey is
expected to second-chair cases in the courtroom from the start. Because we are so confident in
their abilities, we consider associates for partnership after seven years with the firm, unless they
joined us following a federal judicial clerkship. In that case, we give credit for the clerkship, and
the partnership track is generally six years. We pay them top salaries and bonuses, make them
privy to the firm's financials, and let them vote — on an equal standing with partners — on
virtually all firm decisions.

Each trial attorney at Susman Godfrey is invested in our unique model and stands ready to
handle your big-stakes commercial litigation.

No Matter What the Case

Our firm is made up of the best and the brightest trial lawyers in the country. Quite simply, we can
try any case, no matter what the subject matter. And our record proves it.

Patent law. Our lawyers are not "patent" lawyers. Yet Susman Godfrey is one of the nation's go-
to firms for patent litigation. Indeed, as the amount in controversy soared in patent cases in the
early 2000s, so has the number of patent cases tried and won by Susman Godfrey. Clients know
that they need real trial lawyers to translate the patent talk into language that can be understood
by a jury. And juries listen when Susman Godfrey lawyers talk. Our firm has won some of the
largest jury verdicts in patent cases in the country.

Family law. Our lawyers are not "family" lawyers. Yet when the richest couples get in the nastiest
Case: 1:19-cv-01610 Document #: 50-8 Filed: 04/18/19 Page 5 of 5 PageID #:260


divorce battles, they call the real trial lawyers for the ultimate show down. When the owner of the
Dodgers risked losing his team to his wife in a bitter divorce battle, Frank McCourt called Susman
Godfrey. When David Saperstein found himself in divorce proceedings with his wife in over their
multi-million dollar estate, including their $125 million "Fleur de Lys" mansion, he hired Susman
Godfrey.

Tax law. Our lawyers are not "tax" lawyers. Yet, when an individual had a $ 800 million tax
dispute and needed a trial lawyer, he hired Terry Oxford of Susman Godfrey. Terry, with the
assistance of tax counsel, tried the case for 5 weeks in federal court. The result: a decision that
would return the taxpayer more than half the disputed amount.

Criminal law. Our lawyers are not "criminal " lawyers . Yet when evidence suggested a death row
inmate was wrongly convicted, those trying to right the wrong called Susman Godfrey. When
Barry Scheck and his Innocence Project wanted help reversing the wrongful conviction of George
Rodriguez, they teamed up with Susman Godfrey. The conviction was reversed and Mr.
Rodriguez freed, and Susman Godfrey continues the battle to obtain fair compensation for the 17
years he spent behind bars.

It does not matter what area of law your case is. If we haven't already been involved in path-
breaking litigation there, we will master it. And you will have the best possible trial team on your
side.

Disclaimer: The information contained herein is revised frequently and is only accurate and current as of the date printed
below. Please call us for the most recent edition.
